DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 11/10/21.  Claim(s) 4-5, 8, 12, 14, and 17-18 has/have been amended and applicant states support can be found at instant specification [0014, 0049, 0050, 0053, 0058, 0059, 0063].  Therefore, Claims 1-20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 11/10/21, with respect to rejections under 35 USC 101 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 8-21.
The Examiner respectfully disagrees because the benefits described by applicant on pg 11 of remarks are not included in the claim nor are they eluded to in the claims instead a recommendation is provided based on general rules.
Regarding DDR the current claims are not directed to retaining customers and instead directed to a recommendation.
Additionally, the claims here are not like those the Federal Circuit found patent eligible in DDR because applicant’s claim(s) here is/are not solving an internet-centric problem specifically arising in the realm of computers or computer networks because a communication channel preference can be determined without the internet.  Further the claimed solution is not necessarily rooted in computer technology because a generic computer can perform the claimed solution.  Furthermore, the applicant in this response has not stated how the invention addresses problems unique to the internet, how taking advantage of an Internet technology addresses a problem, and what if any problem exists that could be overcome.

Applicant is relying on 2106.05(d) “well understood, routine, and conventional” however Examiner is relying on 2106.05(f) “apply it.”  Examiner relied on “apply it” because of item (2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process of 2106.05(f).



. Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 11/10/21, with respect to rejections under 35 USC 102 and 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 102 and 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 21-38.
The Examiner respectfully disagrees because regarding the independent claims 1 and 14, applicant argues the determining scope of a meeting (first determining step) is not taught by BreedVelt-Schouten.  However applicant has not specifically defined what scope of a meeting is in the specification, claim, or in the argument.  This is noted by the argument merely stating BreedVelt-Schouten teaches the citation which isn’t scope without stating what scope actually is.  In step 605 the system receives meeting data (scope) including a number of intended users and requests meeting options.  In steps 615, the system analyses (determines) meeting data (scope) to request subsequent data including meeting channel options based on both number of intended users and requested meeting options, where meeting channel option is defined at [0032, 0066].


Regarding claim 4 and 17, the amendment is taught by Bostick.

Regarding claim 8, Bostick teaches using meeting data to determine other meeting data preferences for each user (based on whether a user attends the meeting) and is silent on (doesn’t/don’t explicitly teach) whether meeting data includes communication channel preferences.  However Mahmoud teaches that that meeting data can be used to determine communication preferences such as the communication channel used for the meeting.  Bostick in view of Mahmoud teaches determine meeting preference data for each user based on metadata, where meeting data includes communication preference but doesn’t/don’t explicitly teach whether the communication preference is for each user.  However BreedVelt-Schouten discloses determine communication channel preferences of each meeting participant.

Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1350, 94 USPQ2d at 1171; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed)”.  Additionally, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171.

Claim(s) 18 is/are rejected.  Representative claim(s) 18 recite(s) “determining an organizational role of each participant.”

Examiner notes the bolded portion of the representative claims above is new matter.  Initially, Examiner notes the bolded portion recites “determining an organizational role of each participant” which does not appear to be supported by the originally filed disclosure.  Examiner notes the closest portions of the original disclosure include [0014, 0068] which only states determines based on organizational roles communication channel data.  None of these portions however disclose the above bolded claim language.  Appropriate correction/clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claim(s) 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 18 is/are rejected.  Claim(s) 18 state(s) the limitation “, and wherein the determining the at least one communication channel for the meeting further comprises … determining the at least one communication channel based on the organizational role of each participant.”  Thus claim(s) 18 is/are indefinite because it is unclear if determining the at least one communication channel for the meeting further comprises means a) further comprising determining the at least one communication channel based on the organizational role of each participant (as claim 14 has a specific method of determining the communication channel and not generic as implied in claim 18), b) wherein the determining the at least one communication channel for the meeting based on the determined scope of the planned collaboration further comprises … (which is not supported by the specification), or c) something else. Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 8, and 14 as drafted, is/are a process (claim(s) 1 recites a series of steps) and system (claim(s) 8 and 14 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to determine communication preferences for a meeting.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: receiving information about a meeting;
determining a scope of planned collaboration using the received information about the meeting;
determining at least one communication channel for the meeting based on the determined scope of planned collaboration; and
presenting the determined at least one communication channel for the meeting.
Claim 14: same analysis as claim 1.
Claim 8: receive historical meeting data from a calendar system;
for each meeting in the historical meeting data, determine a meeting timeslot, meeting metadata, and meeting participants;
of each meeting participant using the meeting timeslot, the meeting metadata, and the meeting participants for each meeting in the historical meeting data; and
store the determined communication channel preferences in a database.

The abstract idea covers a method of organizing human activity (a - commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations or b - managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
The additional elements unencompassed by the abstract idea include computing device (claim(s) 1), a computer program product comprising: one or more computer readable storage media, and program instructions (claim(s) 8), a system comprising: a hardware processor, a computer readable memory, and one or more computer readable storage media associated with a computing device; program instructions, database (claim(s) 14), and machine learning including natural language processing and database (claim(s) 4-5, 17-18), and computing device (claim(s) 7).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0027, 0034-0035]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 2-7, 9-13, and 15-20 further define the abstract idea of claim(s) 1, 8, and 14 with additional steps to a) generate additional data including receiving a selection of a communication channel and sending an invitation including the selected communication channel and/or b) further define received information, meeting 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BreedVelt-Schouten et al. (US 2016/0299670 A1).

Regarding claim 1 and 14 (currently amended), BreedVelt-Schouten teaches a method comprising:
receiving, by a computing device, information about a meeting;
{automatically - claim 14}} determining, by the computing device, a scope of planned collaboration using the received information about the meeting;
{automatically - claim 14} determining, by the computing device, at least one communication channel for the meeting based on the determined scope of planned collaboration; and
presenting, by the computing device, the determined at least one communication channel for the meeting [see at least [0025] a computer system 100 that perform the functions described below without human intervention thus automatic; [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including meeting attendees and asks for activity options tendencies and preferences, steps 615 and 620 system requests (determines what to do with organizer’s meeting request such as request data based on organizers meeting request) and receives (with or without interacting with attendees) activity options tendencies and preferences from the attendees; [0066] steps 630, 635, and 640 system sends and displays available channels, the available channels can be presented in various formats, and the user can choose among the available option].

Regarding claim 6 and 19, BreedVelt-Schouten teaches the method according to claim 1, wherein the presenting the determined at least one communication channel for the meeting comprises highlighting meeting participants on a user interface that have available the determined at least one communication channel [see at least [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including meeting attendees  the tendency/preference intersections between the multiple participants, which channels are currently active and available for each of the participants”; [0049-0050] most preferred communication of multiple users is based on communication channels which are available “The first central circle 442 is shaded to that of the most preferred communication channel. …  As described above, the tendency/preference values may be determined based on the numeral weights, scores, etc. that are calculated for criteria related to which communication channels are available to each participant” ].

Regarding claim 7 and 20, BreedVelt-Schouten teaches the method according to claim 1, further comprising:
receiving, by the computing device, a selection of one of the at least one communication channel; and
sending, by the computing device, a meeting invitation including the selected one of the at least one communication channel [see at least [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including meeting attendees and asks for activity options 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 2-3 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BreedVelt-Schouten as applied to claim(s) 1 and 14 above and further in view of in view of Bostick et al. (US 2016/0358126 A1).

Regarding claim 2 and 15, BreedVelt-Schouten teaches the method according to claim 1, wherein the received information about the meeting comprises a list of meeting participants [see at least [0032] activity options are communication methods; 

BreedVelt-Schouten doesn’t explicitly teach but Bostick discloses wherein the information about the meeting comprises a meeting timeslot, meeting metadata [see at least [0037] calendar invitations to extract metadata, where “calendar invitation includes the: Meeting subject title; Meeting description; Meeting date, time, and duration; Invitees;” ; Fig. 2 and [0039] for a meeting 202 with a first row “SUBJECT” (Meeting subject title - title in a title field of a meeting invitation), second row body (title in a title field of a meeting invitation and a description in a body field of the meeting invitation) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BreedVelt-Schouten with Bostick to include the limitation(s) above as disclosed by BreedVelt-Schouten.  Doing so would further define meeting information received in BreedVelt-Schouten to include meeting metada and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Bostick [0034-0036] ].
Furthermore, all of the claimed elements were known in the prior arts of BreedVelt-Schouten and Bostick and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, 

Regarding claim 3 and 16, modified BreedVelt-Schouten teaches the method according to claim 2.

Modified BreedVelt-Schouten doesn’t/don’t explicitly teach but Bostick discloses wherein the meeting metadata includes a title in a title field of a meeting invitation and a description in a body field of the meeting invitation [see at least [0037] calendar invitations to extract metadata, where “calendar invitation includes the: Meeting subject title; Meeting description; Meeting date, time, and duration; Invitees;” ; Fig. 2 and [0039] for a meeting 202 with a first row “SUBJECT” (Meeting subject title - title in a title field of a meeting invitation), second row body (title in a title field of a meeting invitation and a description in a body field of the meeting invitation) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified BreedVelt-Schouten with Bostick to include the limitation(s) above as disclosed by Bostick.  Doing so would further define meeting information received in modified BreedVelt-Schouten to include meeting metada and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Bostick [0034-0036] ].
Furthermore, all of the claimed elements were known in the prior arts of modified BreedVelt-Schouten and Bostick and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, .

Claim(s) 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BreedVelt-Schouten as applied to claim(s) 1 and 14 above and further in view of Malkin et al. (US 2012/0254305 A1) and Bostick.

Regarding claim 4 and 17 (currently amended), BreedVelt-Schouten teaches the method according to claim 1, wherein the determining the scope of planned collaboration further comprises using of a data of communication channel preferences [see at least [0079] for database of activity option data; [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including meeting attendees and asks for activity options tendencies and preferences, steps 615 and 620 system requests (determines what to do with organizer’s meeting request such as request data based on organizers meeting request) and receives (with or without interacting with attendees) activity options tendencies and preferences from the attendees; [0066] steps 625, 630, 635, and 640 system collects activity options tendencies and preferences from the attendees, system sends and displays available channels where the available channels can be presented in various formats, and the user can choose among the available option].

BreedVelt-Schouten teaches scope of planned collaboration to include communication channel preference which is obtained data from individual users and is 
wherein the determining the scope of planned collaboration further comprises using a database of communication channel data [see at least [0012] a system determines how to handle meeting information thus determining scope of meeting; [0024] information about the meeting is stored in a database and information about the meeting includes communication channels (e.g., telephone conferencing, video conferencing, and/or others) thus determining scope of meeting (as noted in [0012] ) includes determining communication channel options]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BreedVelt-Schouten with Malkin to include the limitation(s) above as disclosed by Malkin.  Doing so would further define meeting information used by BreedVelt-Schouten to include communication channel data from a database and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Malkin [0002-0003] ].
Furthermore, all of the claimed elements were known in the prior arts of modified BreedVelt-Schouten and Malkin and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

BreedVelt-Schouten in view of Malkin teaches scope of planned collaboration to include communication channel preference which is obtained data from individual users 
wherein the determining the scope of planned collaboration further comprises using a database of the scopes of planned collaborations based on meetings with similar meeting metadata [see at least [0002, 0017] a computer performing the following steps; abstract and [0002] for a proposed meeting find similar previous meetings based on criteria of same subject; [0037] a) find similar meetings is a search of an archive of previous meetings (implies database) and b) the search includes subject title and meeting description; [0042] the outcome of the search is to create a subject and meeting description; [0038] information about the meeting date, time, duration, invitees, invitee status, an “Relevant keywords related to the purpose of the meeting” is stored in a repository].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BreedVelt-Schouten in view of Malkin with Bostick to include the limitation(s) above as disclosed by Bostick.  Doing so would further define meeting information assessment in BreedVelt-Schouten in view of Malkin to include subject and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Bostick [0002] ].
Furthermore, all of the claimed elements were known in the prior arts of BreedVelt-Schouten in view of Malkin and Bostick and one skilled in the art could have combined the elements as claimed by known methods with no change in their .

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BreedVelt-Schouten as applied to claim(s) 1 and 14 above and further in view of Malkin et al. (US 2012/0254305 A1) and Jouhikainen et al. (US 10, 263, 799 B1).

Regarding claim 5 (currently amended), modified BreedVelt-Schouten teaches the method according to claim 1, wherein the determining the at least one communication channel for the meeting further comprises using a data of communication channel preferences 
and BreedVelt-Schouten teaches, and
wherein the at least one communication channel for the meeting is at least two different communication channels [see at least [0079] for database of activity option data; [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including meeting attendees and asks for activity options tendencies and preferences, steps 615 and 620 system requests (determines what to do with organizer’s meeting request such as request data based on organizers meeting request) and receives (with or without interacting with attendees) activity options tendencies and preferences from the attendees; [0066] steps 625, 630, 635, and 640 system collects activity options tendencies and preferences from the attendees, system sends and displays available 

BreedVelt-Schouten teaches scope of planned collaboration to include communication channel preference which is obtained data from individual users and is silent on (doesn’t/don’t explicitly teach) the communication channel preference additionally data comes from a database.  However Malkin discloses
wherein the determining the at least one communication channel for the meeting further comprises using a database of communication channel data [see at least [0012] a system determines how to handle meeting information thus determining scope of meeting; [0024] information about the meeting is stored in a database and information about the meeting includes communication channels (e.g., telephone conferencing, video conferencing, and/or others) thus determining scope of meeting (as noted in [0012] ) includes determining communication channel options]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BreedVelt-Schouten with Malkin to include the limitation(s) above as disclosed by Malkin.  Doing so would further define meeting information used by BreedVelt-Schouten to include communication channel data from a database and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Malkin [0002-0003] ].
Furthermore, all of the claimed elements were known in the prior arts of modified BreedVelt-Schouten and Malkin and one skilled in the art could have combined the 

BreedVelt-Schouten in view of Malkin teaches scope of planned collaboration to include communication channel preference which is obtained data from individual users and from a database.  BreedVelt-Schouten in view of Malkin doesn’t/don’t explicitly teach but Jouhikainen teaches the use of data related to the meeting being determined via machine learning include natural language processing and specifically discloses
wherein the determining the at least one meeting data that may be used to facilitate scheduling meetings for the meeting further comprises using machine learning including natural language processing [see at least [col 3 ln 50-67 - col 4 ln 1-36] “the raw meeting data may include … text included in a meeting invite associated with the first meeting, data associated with at least one attachment associated with the first meeting, … and/or the like. In some implementations, the raw meeting data may include information that is designed to be processed by a natural language processing device (e.g., the language processing device) to obtain various features of the raw meeting data, including topic information (e.g., where the raw meeting data may be categorized, labeled, or otherwise associated with one or more topics) … the language processing device processes the raw meeting data to produce useful meeting data that may be used to facilitate scheduling meetings and transferring information between individuals. In some implementations, the language processing device may use a variety of machine learning techniques, including natural language processing techniques”]
the limitation(s) above as disclosed by Jouhikainen.  Doing so would further define meeting information assessment in BreedVelt-Schouten in view of Malkin to include machine learning including natural language processing and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Jouhikainen [col 2 ln 10-30] ].
Furthermore, all of the claimed elements were known in the prior arts of BreedVelt-Schouten in view of Malkin and Jouhikainen and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 18 (currently amended), the claim recites analogous limitations to claim(s) 5 above and is/are therefore rejected on the same premise.  Claim 18 has an additional limitation(s) taught by modified BreedVelt-Schouten
, and wherein the determining the at least one communication channel for the meeting further comprises determining an organizational role of each participant and determining the at least one communication channel based on the organizational role of each participant [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0014, 0068] which only states determines based on organizational roles communication channel data not a) determine an organization nor b) wherein the determining the at least one communication channel for the meeting further comprises … (based on claim 14),
the claim is interpreted as wherein the determining the at least one communication channel for the meeting further comprises data].

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Malkin et al. (US 2012/0254305 A1) and BreedVelt-Schouten.

Regarding claim 8, Bostick teaches a computer program product comprising:
one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising:
program instructions to receive historical meeting data from a calendar system;
program instructions to, for each meeting in the historical meeting data, determine a meeting timeslot, meeting metadata, and meeting participants;
program instructions to determine meeting information including preference of each meeting participant using the meeting timeslot, the meeting metadata, and the meeting participants for each meeting in the historical meeting data; and
program instructions to store the determined data in a database [see at least [0002, 0017] a computer performing the following steps; [0002] based on a meeting invite, retrieve prior meeting data; [0033] calendar system; [0037] archive of calendar invitations to extract metadata regarding past meetings, where “calendar invitation includes the: Meeting subject title; Meeting description; Meeting date, time, and 

Bostick teaches using meeting data to determine other meeting data preferences for each user (based on whether a user attends the meeting) and is silent on (doesn’t/don’t explicitly teach) whether meeting data includes communication channel preferences.  However Mahmoud teaches that that meeting data can be used to determine communication preferences such as the communication channel used for the meeting discloses and specifically discloses
determine communication channel preferences using the meeting metadata [see at least [0023-0024] for metadata may include a date and time of the meeting, … a list of attendees, … and/or other attributes related to the meeting such as communication preference (communication used for a meeting) including teleconferencing and/or videoconferencing system (also see [0027-0028] of provisional for Mahmoud dated July 2019) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick with Mahmoud to include the limitation(s) above as disclosed by Mahmoud.  Doing so would further define meeting 
Furthermore, all of the claimed elements were known in the prior arts of Bostick and Mahmoud and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Bostick in view of Mahmoud teaches determine meeting preference data for each user based on metadata, where meeting data includes communication preference but doesn’t/don’t explicitly teach whether the communication preference is for each user.  However BreedVelt-Schouten discloses determine communication channel preferences of each meeting participant;
program instructions to store the determined communication channel preferences in a database [for the limitations above, see at least [0032] activity options are communication methods; [0065] steps 605 and 610 meeting organizer sends a meeting (communication link) request including meeting attendees and asks for activity options tendencies and preferences, steps 615 and 620 system requests and receives activity options tendencies and preferences from the attendees; [0066] steps 625 system collects activity options tendencies and preferences from the attendees; [0079] storing activity option data in a database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick in view of Mahmoud with the limitation(s) above as disclosed by BreedVelt-Schouten.  Doing so would provide a reference (data in a database) for meeting information in Bostick and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling by “provide[ing] a communication channel that is mostly favored by individual participants” [see at least BreedVelt-Schouten [0002] ].
Furthermore, all of the claimed elements were known in the prior arts of a) Bostick in view of Mahmoud and b) BreedVelt-Schouten and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 9, modified Bostick teaches the computer program product according to claim 8, and
Bostick teaches wherein the meeting metadata includes a title in a title field of a meeting invitation and a description in a body field of the meeting invitation [see at least [0037] archive of calendar invitations to extract metadata regarding past meetings, where “calendar invitation includes the: Meeting subject title; Meeting description; Meeting date, time, and duration; Invitees;” ; Fig. 2 and [0039] for a meeting 202 with a first row “SUBJECT” (Meeting subject title - title in a title field of a meeting invitation), second row body (title in a title field of a meeting invitation and a description in a body field of the meeting invitation) ].

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Malkin and BreedVelt-Schouten as applied to claim(s) 8 above and further in view of Jouhikainen.

Regarding claim 10, modified Bostick teaches the computer program product according to claim 8, wherein the determining the communication channel preferences comprises using machine learning including natural language processing .

Bostick teaches wherein the determining the meeting data comprises using natural language processing [see at least [0030, 0036, 0038] for using natural langue processing to determine meeting data].

Modified Bostick teaches determining the communication channel preferences (meeting data) and determining meeting data using natural language processing but is silent on (doesn’t/don’t explicitly) using machine learning including natural language processing to determine communication channel preferences.  However Jouhikainen teaches the use of data related to the meeting being determined via machine learning include natural language processing and specifically discloses
wherein the determining the meeting data that may be used to facilitate scheduling meetings comprises using machine learning including natural language processing [see at least [col 3 ln 50-67 - col 4 ln 1-36] “the raw meeting data may include … text included in a meeting invite associated with the first meeting, data associated with at least one attachment associated with the first meeting, … and/or the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bostick with Jouhikainen to include the limitation(s) above as disclosed by Jouhikainen.  Doing so would further define meeting information assessment in modified Bostick to include machine learning including natural language processing and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Jouhikainen [col 2 ln 10-30] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bostick and Jouhikainen and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Malkin and BreedVelt-Schouten as applied to claim(s) 8 above and further in view of Bieselin et al. (US 2011/0087736 A1).

Regarding claim 11, modified Bostick teaches the computer program product according to claim 8.

Modified Bostick teaches historical meeting data but doesn’t/don’t explicitly however Bieselin discloses wherein the determining the communication channel preferences comprises determining locations of the meeting participants [see at least [0071-0073] for as noted in para 0073 communication channel preference (communication channel to use for a meeting) is based on where participants are located].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bostick with Bieselin to include the limitation(s) above as disclosed by Bieselin.  Doing so would further define meeting information assessment in modified Bostick to include participant location and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Bieselin [0013-0017] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bostick and Bieselin and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the .

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Malkin and BreedVelt-Schouten as applied to claim(s) 8 above and further in view of Horvitz (US 2002/0174199 A1).

Regarding claim 12 (currently amended), modified Bostick teaches the computer program product according to claim 8.

Modified Bostick teaches that meeting data can be used to determine communication preferences but doesn’t/don’t explicitly teach however Horvitz discloses
wherein the determining the communication channel preferences comprises determining communication channels used by the meeting participants and determining communication channels used at certain times by the meeting participants [see at least [0017, 0058, 0071] system can be used for group communications; [0093-0098] analyze contactor and contactee data to determine ideal times for a communication; [0013, 0056, 0059] communication channels; [0076] further define channel recommendation between parties; [0011, 0020, 0036-0037, 0060, 0062, 0063, 0082, 0138, 0140] further define channel rules including based on time periods; ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bostick with Horvitz to include the limitation(s) above as disclosed by Horvitz.  Doing so would further define meeting 
Furthermore, all of the claimed elements were known in the prior arts of modified Bostick and Horvitz and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostick in view of Malkin and BreedVelt-Schouten as applied to claim(s) 8 above and further in view of Tang et al. (US 2019/0066021 A1).

Regarding claim 13, modified Bostick teaches the computer program product according to claim 8,
and Bostick teaches wherein the historical meeting data includes information about meetings scheduled using a calendar system [0002] based on a meeting invite, retrieve prior meeting data; [0033] calendar system; [0037] archive of calendar invitations to extract metadata regarding past meetings].

Modified Bostick teaches historical meeting data but doesn’t/don’t explicitly however Tang discloses wherein the historical meeting data includes information about meetings scheduled on dates falling within a predetermined amount of time prior to a present date [0035, 0041, 0043, 0056] tasks include meetings and tasks are time stamped; [0045] metrics for a task’s activity include a previous meetings based on a predetermined past time period of “yesterday, last week, two weeks ago, a month ago, a year ago, etc”; [0065] where past time period further includes “yesterday, a week ago, a month ago”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bostick with Tang to include the limitation(s) above as disclosed by Tang.  Doing so would further define meeting information assessment in modified Bostick to include past meetings in a predetermined time range and this will help meeting organizers invest less time in generating a meeting and help minimize meeting rescheduling [see at least Tang [0026] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bostick and Tang and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624